      Case 2:17-cv-10721-JTM-JVM Document 371-2 Filed 04/13/21 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

RENATA SINGLETON, et al.,

      Plaintiffs,                                 Civil Action No. 17-10721

v.                                                Section H
                                                  Judge Jane Triche Milazzo
LEON CANNIZZARO, et al.,
                                                  Division 1
      Defendants.                                 Magistrate Judge Janis van Meerveld


                                            ORDER

        Considering the foregoing Motion to Seal Unredacted Brief and Exhibits in Opposition to

 Individual Defendants’ Motion for Summary Judgment, it is hereby ordered that Exhibits 3 and 5,

 as well as her Unredacted Supplemental Memorandum in Opposition to Individual Defendants’

 Motion for Summary Judgement and Unredacted Supplemental Counterstatement of Uncontested

 Material Facts be sealed.



        New Orleans, Louisiana, this      day of April, 2021.



                                                    UNITED STATES DISTRICT JUDGE
